Citation Nr: 0723018	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-14 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right foot and 
ankle disability.

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Louisville, Kentucky.  In February 2007, the veteran 
testified before the undersigned at the RO.  A transcript of 
that hearing has been incorporated into the claims file.


FINDINGS OF FACT

1.  The veteran does not presently have a right foot or ankle 
disability.

2.  The veteran's right knee arthritis is not attributable to 
service nor may it be presumed to be, and it is not related 
to a service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran does not have a right ankle and foot 
disability that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  The veteran does not have a right knee disability that 
was incurred in or aggravated by service or may be presumed 
to be of service onset, nor is a right knee disability 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
appeal, the appellant was provided with initial notice of the 
VCAA in July 2003 which was prior to the December 2003 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the claimant in this 
case.  In the July 2003 letter as well as an October 2006 
letter, the RO informed the claimant of the applicable laws 
and regulations, the evidence needed to substantiate the 
claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also notes that these letters explicitly 
notified the claimant of the need to submit any pertinent 
evidence in his possession.  See 38 C.F.R. § 3.159(b)(1).  
Thus, the Board finds that the notice required by the VCAA 
and implementing regulations was furnished to the claimant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  Moreover, the veteran was 
give notice of the disability rating and effective date 
elements in a January 2007 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant.  He 
was also provided with the opportunity to attend a Board 
hearing which he attended in February 2007.  In addition, the 
appellant was afforded a VA examination regarding the issue 
of entitlement to service connection for a right ankle and 
foot disability.  With respect to the claim of entitlement to 
service connection for a right knee disability, the Board 
finds that a VA examination is not required and that the 
evidence is sufficient to make an informed decision in this 
matter.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for 
which the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA 
to make a decision on the claim.  In this case, since there 
is no evidence that an event, injury, or disease regarding 
the right knee occurred in service and no indication that 
the disability or persistent or recurrent symptoms of a 
right knee disability may be associated with the veteran's 
service or with another service-connected disability, the 
standards of McLendon are not met.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

The veteran's service medical records show that while 
performing his duties as a loader on a tank in February 1963, 
the veteran's right foot got caught in a notary "like" 
machine, mashing the lower right ankle and foot.  The veteran 
sought treatment the day after the incident and was noted to 
have bruise marks, discoloration, edema and pain.  He was 
diagnosed as having rule out ankle fracture.  He was given an 
ace bandage and medication, and was told to elevate the foot.  
X-rays were negative.  

A Clinical Record Cover Sheet in February 1963 shows that the 
veteran had been admitted to a medical facility for two days 
with a diagnosis of dislocation, joint, incomplete, right 
ankle.  The record shows that this diagnosis occurred when 
the veteran caught his right foot in tank turret triggering 
while in field training.  He was discharged to duty with no 
restrictions.   

The veteran revealed a normal clinical evaluation of his 
lower extremities at his separation examination in November 
1963.  He denied having any foot or knee trouble on a 
November 1963 Report of Medical History.

Postservice medical evidence, i.e., VA treatment records, is 
devoid of any complaints or diagnosis regarding the veteran's 
right foot or ankle.  They first note right knee pain in 
1998.  Specifically, the veteran reported in July 1998 an 
episode of right knee pain and swelling approximately one 
week earlier, but denied any present right knee pain or 
swelling.  

VA outpatient records in July 2002 show that the veteran was 
seen for complaints of pain and swelling in the right knee 
after injuring the knee one week earlier while stomping on a 
lug wrench.  Findings revealed right knee swelling and 
tenderness.  X-rays did not reveal a fracture.  The veteran 
was diagnosed as having right knee sprain.  Records in 
October 2002 show that the veteran reported to triage 
requesting a right knee brace.  He was noted to have had a 
right knee injury for three months.  He was referred to 
physical therapy for a knee brace.  He reported in November 
2002 significant improvements in pain and his ability to 
sleep due to the new knee brace.  

Outpatient records in February 2003 show that the veteran was 
given a Breg medial unloader brace to replace his existing 
Don Joy brace for added stability and for pain relief.  He 
was given a provisional diagnosis of pain in joint involving 
the lower leg.  He also requested an elastic knee brace that 
he could wear when riding his motor bike.  A  February 2003 
orthopedic consult record notes that the veteran had had 
right knee pain for the past eight months.  Another VA 
clinical record in February 2003 shows that the veteran was 
being seen for right knee pain.  He said he could not 
remember what happened to his knee.  He also said that he was 
trying to change a tire on a truck and was pushing down with 
a 4-way lug wrench.  

During a September 2003 VA examination, the veteran reported 
injuring his foot in service when he got his foot caught in a 
tank turret and twisted the foot, causing severe straining.  
He said he tore his boot off.  After reviewing the veteran's 
claims file and examining the veteran, the examiner diagnosed 
the veteran as having old strain right ankle with no physical 
pathology noted.  

VA medical records in 2003 and 2006 reflect the veteran's 
complaints of right knee pain.  VA records in 2006 
specifically note arthritic knee pain.

In a February 2006 statement, the veteran said that the 
injury in service caused most injury to the ankle, but that 
his knee had also been injured.  He asserted that he has 
limped ever since the injury.  He also said that he was told 
that the cartilage in his knee was gone, probably because of 
an old injury, and it could have only been the inservice 
incident he described.  

The veteran testified during a February 2007 Board hearing 
that he twisted his foot while riding on a tank and was a 
treated with a volar type splint cast on his leg.  He also 
said he was on crutches for several weeks and was given light 
duty.  The veteran reported that his right knee condition was 
secondary to his right foot and ankle and that the pain was 
worse in his knee than ankle.  He said he did not remember if 
he was having problems with his right foot and ankle when he 
got out of service.  He said he saw first a private doctor, 
Dr. James, for his right knee in 1978 or 1979, but that that 
doctor did not have those records and told the veteran that 
he first started seeing him in 1997.  When asked if Dr. James 
told him his right knee condition was related to old trauma, 
the veteran replied that he probably told the doctor that.  
He denied that Dr. James ever treated him for his right ankle 
or foot, just the knee.  He reported a second injury to his 
right knee and foot years after service while changing a tire 
on a truck.  



III.  Analysis

Pertinent Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Additionally, 
for veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  Service connection 
may also be established where it is shown that the disability 
for which the claim is made was chronically worsened due to 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995).



Right Foot and Ankle

The veteran contends that he suffers from a right foot and 
ankle disability as a result of an injury to his right foot 
and ankle in service.  His service medical records indeed 
show that he injured his right ankle in a twisting incident 
in February 1963 when his right foot got caught in the tank 
turret during field training.  X-rays were negative for a 
fracture.  The veteran was diagnosed as having an incomplete 
dislocated right ankle joint and was returned to duty without 
restrictions two days later.  There are no other complaints 
or treatment for the right foot or ankle and the veteran had 
a normal clinical evaluation of the lower extremities at his 
separation examination in November 1963.  

Postservice records are entirely devoid of any complaints or 
treatment for right ankle or foot problems.  These records 
include numerous VA treatment records from 1995 to 2006.  
There is simply no indication from these records of a right 
ankle and foot disability.  Moreover, although the veteran 
reported receiving treatment from a private doctor in 1978 or 
1979, and then again in 1997, he said he never reported any 
problems with respect to his right foot or ankle to this 
doctor, only his right knee.  He also said he did not know 
what his current diagnosis with respect to his right ankle 
was.  

In addition to the above-noted evidence that fails to 
document a present right foot and ankle disability, there is 
the September 2003 VA orthopedic examiner who did not find 
that the veteran had a present right foot and ankle 
disability.  His diagnosis was old strain to the right ankle 
with no physical pathology noted.  This examiner remarked 
that he had reviewed the veteran's claims file, to include 
his service medical records.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Thus, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the instant case, the appeal must be denied because the 
first essential criterion for a grant of service connection- 
competent evidence of the claimed disability--has not been 
met.

The veteran's belief that he currently has a right foot and 
ankle disability as a result of his military service has been 
considered.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter. While a 
layman such as the veteran can certainly testify about his 
in-service experiences and current symptoms, he is not 
competent to diagnose himself as having a right foot and 
ankle disability, or to provide an opinion linking that 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In the absence of medical evidence establishing that the 
veteran has the right foot and ankle disability for which 
service connection is sought, the claim for service 
connection must be denied.  Because the competent evidence 
neither supports the claim, nor is in relative equipoise on 
the question of the existence of a current disability-the 
pivotal question in this case- the benefit-of-the-doubt 
doctrine is not applicable in the adjudication of this claim.  
See 38 U.S.C.A. § 5107(b).

Right Knee

The veteran asserts that his right knee disability is the 
result of the same twisting incident in service that he 
asserts caused his right foot and ankle disability.  
Alternatively, he asserts that he has a right knee disability 
that is due to his right foot and ankle disability.  

The veteran's service medical records are devoid of any 
complaints or treatment with respect to the right knee, and 
they show that he had a normal clinical evaluation of his 
lower extremities at his separation examination in November 
1963.  Although these records document an incident in service 
in January 1963 when the veteran got his right foot caught in 
a tank turret, findings pertain only to the right foot.  
There are no complaints or findings with respect to the right 
knee.  

The first postservice medical evidence of right knee problems 
is not until many years after service, in July 1998.  See 
Maxson v. Gober, 230 F 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that such a long interval between service and the 
initial known treatment for a disease is, of itself, a factor 
against a finding that the disease is service-connected).  
The veteran reported to VA at that time that he had 
experienced an episode of right knee pain and swelling 
approximately one week earlier, but he had no such symptoms 
at the time of his VA visit.  He did not relate his knee pain 
to service.  The next postservice medical evidence with 
respect to the right knee is dated in July 2002 and again 
reflects the veteran's complaints of right knee pain and 
swelling.  Similarly, the veteran did not relate his right 
knee problems to service.  Rather, he reported injuring the 
right knee approximately one week earlier when he stomped on 
a lug wrench while changing a tire.  He was diagnosed as 
having a right knee sprain.  Subsequent VA medical records 
from August 2002 to 2006 continue to show complaints of right 
knee pain and continue to reference the veteran's right knee 
trauma in July 2002.  

Based on the foregoing, the Board must conclude that the 
requirements for establishing service connection on a direct 
basis have not been met.  Specifically, the record lacks the 
requisite evidence establishing an in-service incurrence with 
respect to a right knee disability and a nexus between the 
claimed in-service injury and the current disability.  See 
38 C.F.R. § 3.303(d); Hickson, supra.  Also, right knee 
arthritis is not shown within one year of service discharge, 
so as to support a grant of service connection on a 
presumptive basis.

Furthermore, the veteran's claim for service connection 
cannot prevail on a secondary basis for the simple reason 
that he is not service-connected for a right foot and ankle 
disability.  The veteran asserts that his right knee 
condition is due to a right foot and ankle disability.  
However, for the reasons stated above, the veteran's claim 
for service connection for a right ankle and foot disability 
is being denied; therefore, further consideration of this 
appeal under the provisions of 38 C.F.R. § 3.310(a) is simply 
not warranted.  

Under these circumstances, the veteran's claim for service 
connection for a right knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right foot and ankle 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


